                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

NEDRA MERRIWEATHER,

               Plaintiff,                                     Case Number 18-10664
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge Anthony P. Patti
UNITED STATES STEEL CORP.,

               Defendant.
                                              /

            ORDER ADOPTING REPORT AND RECOMMENDATION,
         GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT,
             AND DISMISSING THE COMPLAINT WITH PREJUDICE

       Presently before the Court is the report issued on July 19, 2019 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the

defendant’s motion for summary judgment and dismiss the complaint with prejudice. The Court

previously granted the plaintiff’s motion to extend the time for filing objections to the report, but

the deadline for objecting now has long passed and the plaintiff has presented no opposition to the

recommendation. The parties’ failure to file objections to the report and recommendation waives

any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373

(6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the Court

from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 44) is

ADOPTED, the defendant’s motion for summary judgment (ECF No. 31) is GRANTED, and the

complaint is DISMISSED WITH PREJUDICE.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
Date: August 28, 2019                                         United States District Judge
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first class U.S. mail on August 28, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                             -2-
